Citation Nr: 9905574	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 25, 1997, 
for a grant of death pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946 and from August 1950 to February 1951.  He died in 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, granting death pension benefits commencing April 1, 
1997.  The appellant disagreed with the effective date 
assigned for the grant of death pension, and this appeal 
ensued.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran died at home of arteriosclerotic heart 
disease on November 26, 1996, at the age of 72.  

3.  A claim for burial benefits signed by the appellant was 
received in December 1996, and a letter informing the 
appellant of possible death benefits, together with a VA Form 
21-534, was sent to her on December 10, 1996, at her address 
listed on the claim for burial benefits.  

4.  On December 16, 1996, the RO received an application for 
a United States Flag for burial purposes (VA Form 90-2008), 
which was signed by the appellant and which contained the 
same address as on the claim for burial benefits.  

5.  The RO in a letter to the same address dated December 23, 
1996, informed the appellant of the payment of burial 
benefits in the amount of $450.00; the RO also advised the 
appellant that the veteran's death was not considered service 
connected.  

6.  In January 1997, the RO was informed by the Postal 
Service of the appellant's new address, and the claim form 
(VA Form 21-534) was received by the appellant at her new 
address in February 1997.  

7.  The appellant's claim for death pension benefits (VA Form 
21-534) was received by the RO on March 25, 1997.  

8.  The appellant did not apply for social security benefits 
until September 1997.  


CONCLUSION OF LAW

An effective date earlier than March 25, 1997, for a grant of 
death pension benefits is not warranted.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.31, 
3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of death pension based on a 
claim received on or after October 1, 1984, is the first day 
of the month in which the veteran's death occurred if the 
application is received within 45 days after the date of 
death; otherwise, the effective date is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(3)(ii).  

The appellant essentially contends that her claim for death 
pension benefits was delayed because the RO sent the claim 
form (VA Form 21-534) to the wrong address.  The appellant 
states that she did not receive the RO's letter of December 
10, 1996, which contained the claim form, until February 
1997, and that she then promptly filed a claim for death 
pension.  She asserts that she is entitled to a retroactive 
effective date for death pension due to the failure of the RO 
to send the claim form to her correct address.  

The record shows that the veteran died at home on November 
26, 1996, at the age of 72 from arteriosclerotic heart 
disease.  On December 6, 1996, a claim for burial benefits 
signed by the appellant was received by the RO.  On December 
10, 1996, the RO sent a letter to the appellant informing her 
of possible death benefits and enclosing VA Form 21-534 to 
enable her to claim for such benefits.  The letter was sent 
to the same address as that listed on the claim for burial 
benefits.  On December 16, 1996, the RO received an 
application for a United States Flag for burial purposes (VA 
Form 90-2008) that was signed by the appellant and that 
contained the same address as that listed on the claim for 
burial benefits.  In a letter dated December 23, 1996, and 
sent to the same address, the RO informed the appellant of 
the payment of burial benefits in the amount of $450.00; the 
RO also advised the appellant that the veteran's death was 
not considered service connected.  Sometime thereafter, the 
correspondence containing the application form for death 
benefits (VA Form 21-534) was returned to the RO because of 
an undeliverable address.  The record indicates that on 
January 15, 1997, the RO sent an address information request 
(VA Form 3443) to the postmaster at the appellant's last 
known address requesting that her new address be furnished to 
the RO.  On January 31, 1997, the appellant's new address was 
received from the postmaster.  The application form for death 
benefits was then re-mailed.  The appellant's claim for death 
pension benefits (VA Form 21-534) was received by the RO on 
March 25, 1997.  In a letter dated in June 1997, the 
appellant was informed that death pension benefits had been 
granted, commencing April 1, 1997.  

The record shows that the delay in processing the appellant's 
application for death pension occurred because the 
application form was returned to the RO due to an 
undeliverable address.  The RO then requested the appellant's 
new mailing address from the Postal Service, and promptly re-
mailed the application form once the new address was 
furnished by the Postal Service.  The appellant indicates 
that she actually received the form in February 1997, which 
is consistent with the new address information being received 
at the RO on January 31, 1997.  

Although the RO was under an affirmative duty in this case to 
furnish the appellant with the proper form for the purpose of 
claiming death benefits, 38 C.F.R. § 3.150(b) (1998), the RO 
was only under an obligation to send the form to the claimant 
at her latest address of record.  38 C.F.R. § 3.1(p) (1998).  
When the form was returned by the Postal Service, the RO took 
what seems to have been expeditious action to discover the 
appellant's new mailing address and to send the form to her 
at that address.  Under normal circumstances, the burden is 
on the claimant to keep VA apprised of his or her 
whereabouts, and if the claimant does not do so, "there is 
no burden on the part of . . . VA to turn up heaven and earth 
to find him [or her]."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993); see Connelly v. Brown, 8 Vet. App. 84, 86-87 (1995).  
The delay in the processing of the claim in this case does 
not appear to have been the fault of VA.  

The Board is therefore of the opinion that the earliest 
effective date warranted for the grant of death pension 
benefits in this case is March 25, 1997, the date of receipt 
of the VA Form 21-534.  The Board notes that the RO contacted 
the Social Security Administration to determine the date that 
the appellant filed an application for social security 
benefits, as such a claim would also be considered a claim 
for death benefits administered by VA and deemed received on 
the date that it was filed with the Social Security 
Administration.  38 C.F.R. § 3.153 (1998).  However, the RO 
was informed that the appellant applied for social security 
benefits in September 1997.  

Because the claim for death pension was received more than 45 
days following the veteran's death through no fault on VA's 
part, monetary benefits based on the original award of death 
pension could not be made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.  The date payments could commence in this case was 
April 1, 1997.  It therefore appears that the RO assigned the 
earliest effective date possible under controlling law and 
that, accordingly, the claim for an earlier effective date 
must be denied.  


ORDER

An effective earlier than March 25, 1997, for a grant of 
death pension benefits is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

